Case 1:18-cv-24588-BB Document 140 Entered on FLSD Docket 06/08/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-cv-24588-BLOOM/O’Sullivan

  CARNIVAL CORPORATION,

         Plaintiff,

  v.

  TAMMY MCCALL,

        Defendant.
  ___________________________/

                 ORDER ADOPTING REPORT AND RECOMMENDATIONS

         THIS CAUSE is before the Court upon Plaintiff’s Submission of Documents Supporting

  Its Reasonable Attorneys’ Fees Incurred in Connection with Enforcement Proceedings, ECF No.

  [123] (“Submission”), and Plaintiff’s Local Rule 7.3 Motion as to the Reasonable Amount of Its

  Attorneys’ Fees Award, ECF No. [135] (together, the “Motions”). The Court previously referred

  matters related to attorney’s fees to Magistrate Judge John J. O’Sullivan. ECF No. [115]. On April

  26, 2021, Judge O’Sullivan issued a Report and Recommendation recommending that the Motions

  be granted in part and denied in part, and that Plaintiff’s request for an additional $2,500.00 for

  preparing its Submission be denied. ECF No. [138] (the “R&R”). The recommendation reflects

  reductions in the number of hours expended, which Judge O’Sullivan concluded is warranted in

  this case. Ultimately, Judge O’Sullivan recommends that Plaintiff be awarded $112,051.60 in

  attorneys’ fees.

         The R&R advised that “the parties will have fourteen days (14) from the date of receipt of

  this Report and Recommendation within which to serve and file written objections, if any . . . .”1


  1
   This case was previously assigned to the Honorable Ursula Ungaro and was reassigned to the undersigned
  on June 8, 2021. See ECF No. [139].
Case 1:18-cv-24588-BB Document 140 Entered on FLSD Docket 06/08/2021 Page 2 of 2

                                                          Case No. 18-cv-24588-BLOOM/O’Sullivan


  ECF No. [138] at 25. To date, neither party has filed objections, nor have they sought additional

  time in which to do so. Nonetheless, the Court has reviewed the Motions and the record, has

  conducted a de novo review of Judge O’Sullivan’s R&R, and is otherwise fully advised in the

  premises. Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir. 2009) (citing 28 U.S.C. § 636(b)(1)).

         Upon review, the Court finds the R&R to be well-reasoned and correct. The Court agrees

  with the analysis in the R&R and concludes that Plaintiff’s Motions should be granted in part and

  denied in part. In addition, Plaintiff’s request for additional fees for preparation of its Submission

  is denied for the reasons set forth therein.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

               1. Judge O’Sullivan’s R&R, ECF No. [138], is ADOPTED.

               2. The Motions, ECF Nos. [123] and [135] are GRANTED IN PART AND

                  DENIED IN PART.

               3. Plaintiff’s request for additional fees for preparation of the Submission is DENIED.

               4. Plaintiff is awarded a total of $112,051.60 in attorneys’ fees.

               5. This case shall remain CLOSED.

         DONE AND ORDERED in Chambers at Miami, Florida, on June 8, 2021.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE
  Copies to:

  Counsel of record




                                                    2
